Citation Nr: 0531962	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for status-post 
hysterectomy with right salpingo-oopherectomy, claimed as 
menometrorrhagia, right ovarian cyst, and uterine prolapse.  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The veteran served on active duty from October 1989 to May 
1993, to include service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2005, the Board received correspondence from the 
veteran in which she noted her intention to attend a 
videoconference hearing before a Veterans Law Judge at the 
Regional Office.  To date, no hearing has been scheduled as 
the RO has not had an opportunity to schedule such a hearing.  
There is no indication that the veteran has withdrawn her 
request for a hearing.  Hence, the hearing must be scheduled 
by the RO.  See 38 C.F.R. § 20.700 (2005).  

Accordingly, this matter is hereby REMANDED for the following 
action:  

The RO should schedule the veteran for a 
videoconference hearing at the Winston-
Salem, North Carolina RO before a 
Veterans Law Judge in accordance with 
applicable procedures.  She and her 
representative should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  If she desires to withdraw the 
request for the hearing, she must do so 
in writing to the RO.

Once the hearing is conducted the matter 
should be returned to the Board in 
accordance with applicable provisions.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

